The following dissenting opinion was read by
Vredenburgh, J.
Upon the pleadings and proofs, it is too plain for argument that Archibald Bryce was a partner with the appellant in the Lodi print works, and that upon the death of Bryce the joint property came to the possession of Mr. Benuie. It is not, perhaps, so apparent, but I am equally satisfied that that interest of Bryce, whatever it might have been, was sufficient to pay all his debts and legacies.
In the first place, it is charged in the bill, that at the death of Bryce there were sufficient assets to pay the said annuities, and that specific real estate and the works, buildings, machinery, water power, instruments, tools, and fixtures of the partnership came to the hands of Mr. Bennie; that the partnership was not insolvent; that it was worth much more than sufficient to pay all its debts, and that upon a settlement there would have been at the death of Bryce in the hands of Bennie, as surviving partner, assets sufficient to pay the said annuities.
The answer denies that they were partners, but does not deny that, if they were partners, the assets would have been sufficient.
Upon the assumption, then, that there was a partnership, the answer does not deny sufficient assets. If upon the evidence we cannot resist the conclusion that there was in fact a partnership, the want of all denial or explanation in the answer is very strong evidence of their sufficiency ; for if they were not in fact sufficient, we are to presume that he would have put his defence upon a true and good ground, and not upon a false one.
But the evidence of sufficiency of assets does not by any means stop here. It does not appear that there were any debts of the testator. If they were partners at all, the *478presumption is that they were equal partners. The property enumerated in the bill and the evidence of the prosperous condition of the business, from 1845 until the death of Bryce, make it very probable that the assets were sufficient. There is no evidence that the one half of the property of the Lodi print works, in 1849, was not sufficient to pay all the debts and legacies of the testator.
But again, in the appellant’s letter to the appellees, dated April 4th, 1849, he says, “ that the testator’s mind was clear and unclouded to the very last, and when conversing with him on the event of his death, seemed resigned, and even cheerful. We have been associated together for nearly seventeen years, in seasons of much depression and difficulty, and yet during the whole peiiod we have never had a misunderstanding, and I certainly shall feel as I had lost a friend. He left a will, leaving to his residuary legatee all his interest in the Lodi print works, or any other property he might die possessed of. He gives a legacy of <¡>5000 to his landlady, Mrs. Bradly, <$5000 to his friend, Andrew Macfarlane, ¿2200 sterling per annum to each of his sisters during their lifetime, to be paid in half-yearly instalments, the first instalment in six months from his death. His gold watch and wearing apparel to his friend, James Bradly, the husband of his landlady. Andrew Macfarlane and the writer hereof to be his executors.” Rennie had lodged the will for probate in the surrogate’s office in New York on the 31st March, 1849, and this letter bears date four days afterwards, and shows not only that he had read the will before lodging it in the office, but also how minutely its contents were impressed on his memory, as it is almost a transcript from the will. Thus acquainted with the contents of this will, the defendant lodges it for probate on the 31st March, 1849. On the 21st May he proves this will, and is installed as its executor and trustee, and under it he takes possession of all the property and papers of the testator, 'and has ever since used and possessed the same.
*479The defendant cannot set up that the will was the result of any mental hallucination on the part of the testator, for he says, in this letter, “ his mind was clear and unclouded to the very last,” which implies not only that it was clear and unclouded when he died, but that it had never been otherwise. Nor can Mr. Rennie set up that he was induced to prove this will by any expectation that the testator had other property, for the residuary legatees are expressly told, in the will itself, that his interest in the Lodi print works and his one-third of the Leake property at Bulls ferry compose the bulk of his estate. Nor could the defendant have been ignorant of the testator’s interest in the Lodi print works, and their proximate value. Under these circumstances, the proving of the will, the taking possession of the property, and acting under it for now nearly ten years, is the most clear admission that the testator was possessed of sufficient property to pay all his debts and legacies. With his knowledge of the affairs of the Lodi print works, by proving the will he made the language of the will his own, and must be deemed to acquiesce in tbe truth of its assertions; and assuming these to be true, can there be any doubt that there was sufficiency of assets ?
Again, the object of the will, as declared upon its face, was to prevent any interruption or interference of the business or concerns of the Lodi print works and to prevent any injudicious sale of his one-third of the property at Bulls ferry, and at the same time to provide for the maintenance and comfort of the testator’s sisters and for the payment of legacies. The only way in which this could be done was in the manner provided in the will, viz. by making the defendant, the residuary legatee, subject to the legacies. With this declared intent on the face of the will, the defendant proves the will and takes the property. Now, with the knowledge the defendant possessed of the whole affair, when he saw fit to prove the will and answer its duties, not only as executor but as *480trustee, does lie not say most distinctly by his acts, not only that he and the testator were partners, but also that there were ample assets to pay the,annuities ?
But again,-the testator died on the 29th of March, 1849. On the second day afterwards, perhaps before he was buried, the defendant lodged the will with the surrogate for probate. Does this not indicate the time of one hurrying to make sure of a great advantage, rather than of one about knowingly to charge himself and his property with forty or fifty thousand dollars of another man’s legacies ? Did it ever before happen, in the history of the world, that upon the dying of an old and pennyless clerk, who in the full possession of his senses left a will asserting that he owned the half of his employer’s property, and charging upon it $40,000 or $50,000 to his own relations, and making his employer his executor and trustee for that purpose, that such employer should be so eager to prove such will that he could not wait till the clerk was buried ? Can we account for such an act on the part of Mr. Bennie, with his full and admitted knowledge of all the facts, except upon the ground that he well knew that the testator had ample assets, not only to pay all his debts and legacies, but also to leave a large surplus to himself, as his residuary legatee?
Again, there is strong internal evidence in this letter we have already quoted, dated the 4th Ajaril, 1849, that at that time the defendant considered this will as conferring on him a benefit, and not an evil. The will was set-down for .probate on the 21st May, 1849, a time barely sufficient to convey the intelligence across the Atlantic and to enable the heirs to contest the probate. Tet nothing is said in this letter about the time when the heirs must, appear to contest the probate. The letter does, however, remind them that it would not be worth while to contest-it-on.the ground of testamentary capacity. He tells them that he was with the testator a few hours before his death, ■ and that his mind was clear and unclouded to the very *481last. He next gives them a reason why they should not be dissatisfied with the provisions of the will in his own. favor. He says, “we have been associated together for nearly seventeen years, in seasons of much depression and difficulty, and yet, during the whole period, we have never had a misunderstanding, and I certainly should feel as I had lost a friend. He left a will, giving $5000 to his landlady, $5000 to his friend, A. Macfarlane, .£200 sterling per annum to each of his sisters during life, his gold watch and apparel to his friend, Mr. Bradly, and leaving me his residuary legatee to all his interest in the Lodi print works and any other' property he might die possessed of, and Macfarlane and the writer hereof his executors. Thinking you might wish to have a lock of his hair, the inclosed I had cut off just previous to his interment.” It would certainly be unbecoming in sisters to contest a legacy to so faithful a friend or to disturb one who could do so sacred a thing as to send them a lock of their brother’s hair.
But let us scan the language of his letter a little more carefully, remembering that at the time it was written Mr. Bennie knew all about the circumstances as well as he does now; that he, while writing this letter, well knew that the testator did not own a dollar of the property he was willing away; that he was a mere clerk of his own executor, and that he was giving away $40,000 or $50,000 of property belonging not to the testator, but to the executor ; that this clerk, in the full possession of his faculties, by his solemn last will and testament, gives away $40,000 or $50,000 of his master’s property, gravely charges it upon his master’s estate, and makes his master his residuary legatee and executor and trustee to attend to his own robbery. This letter was a very proper and natural result of the promptings of gratitude, if the testator had left a large property and made Mr. Bennie his residuary legatee and trustee; but it is impossible to con*482ceive that he could have written it if this will was nothing but a mockery.
But again he says in this letter, “ he left me his residuary legatee to all his interest in the Lodi print works, or any other property he might die possessed of.” Is it possible he could have said this with approval and without a word of explanation, if he knew at the time that this was all his own property, and not the testator’s, or if he had not been well satisfied at that time that there would be a considerable surplus for the residuary legatee ? But again he says in this letter, “and I certainly should feel as I had lost a friend.” 'Why so ? If the testator was his mere clerk, to whom, as his inventory shows, he had paid the last cent of his wages, who, in the full possession of his faculties had in his will asserted the monstrous falsehood that he owned half of his master’s property, charged upon it $40,000 or $50,000 in legacies to his own friends, and left the residue to that very master, and appointed him his executor, is it not inconceivable that Mr. Rennie should yet say, at the very moment he discovers the fraud, “ and I certainly should feel as I had lost a friend.” But if, on the contrary, the truth was, that he had been befriended by the testator in his younger years; that in times of great depression they never had a misunderstanding; that this great property, although nominally in the name of Rennie, really belonged to the testator, and that after paying all the legacies, a very large residue would come under the will to Mr. Rennie, then might he not well exclaim, under the first impulses of gratitude, in his letter to these sisters, however you may feel because he has left you only <£200 per annum, “ I certainly should feel as I had lost a friend.” The whole tone and language of this'letter, when we take into consideration the entire familiarity Mr. Rennie must have had with all the circumstances, is utterly irreconcilable with any other belief than that Mr. Rennie must then have well known that, after paying the debts and legacies, there would have *483come to him a large surplus, as residuary legatee, under Mr. Bryce’s will.
But there is other evidence of the sufficiency of those assets. About the first of February, 1852, Chief Justice Hornblower and Mr. Frelinghuysen, having received a power of attorney from the sisters to collect there annuities, called upon Mr. Bennie, at his office, and exhibited to him the power of attorney. He told them he was ready to pay the annuities then due, and proposed to pay those falling due in March in advance, if he found it convenient so to do, and appointed a day for them to meet him at the office of his counsel in New York. They met there accordingly, and the defendant did then and there pay them the amounts then due, but said he had not found it convenient to anticipate those falling due in March. But it was distinctly agreed that for the future, when the annuities were called for, there should be an affidavit showing that the annuitants were still alive. Mr. Bennie then told the Chief Justice and Mr. Freliughuysen that thereafter, upon receiving from time to time as the annuities became due, they need not trouble themselves to call upon or wi’ite to him about it, but that they could give the affidavits to his counsel, and his counsel would advise him, and the money should he paid. At the time of this payment, the defendant took the power of attorney, and put it upon record. He made no pretence, at this interview, that the estate was not able to pay. The defendant has refused to produce the receipt he took on that occasion. Now is not this an admission, as clear as words and acts can make it, of the sufficiency of assets ? It is taxing our credulity too far when we are told he paid them out of his own funds. What! His clerk dying, to whom he had paid the last cent of his salary, claiming in his will to own the half of Mr. Bennie’s property, and out of it giving to his own relations $40,000 or $50,000, and charging it upon Mr. Bennie’s property, and leaving the balance to Mr. Bennie, and then that Mr. Bennie *484should in effect agree to receive his own property by devise from Mr. Bryce subject to these legacies, and actually pay $1000 out of his own property, and further agree to pay $2000 per year during the lives of two sisters of this testator, who were living in England, and all from friendship to this presuming clerk.
I am perfectly satisfied, from the pleadings and proofs, that Mr. Rennie was intended to be, and was the great beneficiary under this will, and that in fact he did receive • ample funds of the estate of Archibald Bryce to pay all the debts and legacies. This raises upon his part the highest moral obligation to pay them. The decree sternly, but justly, holds him to these responsibilities.
Is the decree so erroneous that we are compelled to interfere with it ? The suit is not against the defendant as executor, to call him to account as executor. The bill simply avers that he has not proved the will in this state. Nor is it against him as executor de son tort. There is no allegation of that kind, nor could a legatee sustain a bill against him in that capacity. Nor is it against him to account as surviving partner nor as trustee. All the allegations in the bill in these regards are mere surplusage, and afford no ground for equitable relief; and if the bill can be sustained in no other view, it would have to be dismissed or stand over until the will was proved by somebody in New Jersey, and the executors made parties as such.
- Rejecting the surplusage of this bill, it alleges in substance, on the 29th March, 1849, Archibald Bryce died in New York, leaving a will giving these annuities, and .possessed in New Jersey of sufficient assets to pay them; that the defendant, or executor, proved said will in New York, but refuses to prove it, or file an inventory or account in New Jersey; that he has possessed himself of all the assets in New Jersey, and prays that the defendant ehould.be decreed to pay them.
All these allegations are admitted by the answer or proved by the evidence, and appear to me to entitle the *485plaintiff to a decree at once against the defendant individually for the annuities without an account, and that not upon the ground that he was executor de son tort, a trustee, or partner, but because hero was a fraudulent, voluntary, and malicious suppression of this will.
The executor took out letters in New York, but when requested to take out other letters he refused to do so, although he took possession of the property here. He received ample assets here. It was his duty to take out probate here. The excuse given for not doing so is frivolous. He knew these complainants resided in Great Britain. The not proving the will here under these circumstances was fraudulent, intending to wrongfully conceal and keep possession of the property; it was voluntary, because at least he could have proved it under the statute; it was malicious, because it was designed to harass and perplex the complainants in the legal prosecution of their demands. Under these circumstances, courts of equity hold him responsible at once for the legacy without an account.
In the case of Tucker v. Phipps, 2 Atk. 359, the bill suggests a legacy to the complainants, that the defendant has destroyed or suppressed the will, and prayed not for an account, but that the defendant might be decreed to pay the legacy and interest; it appearing that the suppression was fraudulent, voluntary, and malicious, it was decided that the complainant was entitled to an immediate decree for the payment of his legacy.
In the case of The Corporation of Clergymen's Sons v. Swainson, 1 Ves. sen., the will left £500, to be put at interest for the benefit of the plaintiff — the interest was paid for several years by the husband of the executrix, who then died; the bill was filed by the complainant against the representative of the husband of the executrix, following assets for payment., and it was insisted that a minute account should not then be taken, but that the acts of the defendant were evidence of sufficient assets. It was de*486creed that the evidence was sufficient of assets in the hands of the representatives of the husband, the husband having continued to pay interest after the death of his wife, who was one of the executors. The court say the defendant shall not put these poor people to a minute account after this length of time, and after such acts by them, and no inventory taken. Nothing is more necessary than to keep executors to deliver inventories.
In Hunt v. Mathews, 1 Vern. 408, a widow, just before her second marriage, conveyed property to the value of ¿£200 in trust for her children. The defendant, after his marriage, got possession of the deed, and suppressed it. The court said, the deed being suppressed by the husband, by which the particulars of the estate might appear, decreed him to pay the ¿£800, without directing any accomrt.
In Wardour v. Berresford, 1 Vern. 452, the master having reported that the defendant had suppressed some papers relating to his demand, disallowed the whole account, though the defendant swore he had produced all the papers, and although the Chancellor declared himself satisfied that all the papers were produced, yet for the reason aforesaid, disallowed the whole demand.
In Dalston v. Coatsworth, 1 P. Will. 731, the bill charged that the deed was burnt or destroyed. The court decreed the contents, as charged in the bill, upon the principle, that everything shall be presumed in odium spoliatoris.
In Woodruff v. Barton, 1 P. Will. 734, the devisee brought his bill against the heir, and it being made to appear that there was such a will, and that defendant had destroyed it, it was decreed that the defendant convey to the complainant in fee, and deliver up possession.
In Hampden v. Hampden, 1 Brown’s Par. Cases 250, it appearing that a will had been suppressed by the defendant, it was decreed that, as the defendant had suppressed the will, to the intent that its contents might not be known, it ought to be taken as set forth in the bill.
In Childerns v. Saxton, 1 Vern. 207, the defendant had *487taken out execution in breach of an injunction, and seized £150, and done other damage, the Lord Chancellor decreed that the defendant should make good the money, and satisfy all other damage the complainant should swear to, the Lord keeper, upon complaint made of this decree, said, in odium spoliatoris the oath of the party injured should be good to charge him who has done the wrong.
In Rogers v. Soutten, 2 Keen 598, the defendant, in his answer, denied assets, but facts were shown in the answer showing that he had used them. It was decreed that he pay personally without account taken.
In Barnard v. Pumfrett, 5 Mylne & Craig 63, there was a decree against the executor to pay legacies without reference to the state of assets, upon the ground of his having, by his acts and admissions, rendered himself personally liable.
It appears to me that the defendant is clearly within the principle of these cases. He has taken possession of the assets of the decedent in this state, as appears by the evidence, sufficient to pay all the debts and legacies He has, upon request, neglected or refused to prove the will in this state. He has filed an inventory here — he has refused to give any inventory when called upon. When brought into Chancery, he has denied all assets, and denied under oath that there are any assets at all. During the last eight years, since this suit has been going on, he has refused to give any account, or to put himself in a position in which ho could be called to account in any way in any court of law or equity. He has thus far, by this course, baffled and delayed these legatees, knowing their far off residence and their helpless condition to enforce their rights. It was his duty, and the easiest thing for him, to have proved the -will and filed an inventory. And now, at the end of nearly ten years’ litigation, he asks to be considered an executor or trustee, and to be called in to settle an account. We think it is too late— *488he ought to have done it before. If we send this ease to an acccount the controversy is but just begun, and these legatees will be beyond the reach of fraternal kindness long before we see it reaches any fruit. How, at this length of time, on these conditions, are the legatees to show the amount ? We cannot rely on the defendant to do it. If defendants has been put in this situation by his own acts, he cannot claim the benefit of the obscurity and uncertainty his own wrongful acts have thrown over the transaction; and upon the principle, that every presumption is to be made odium spoliatoris, by refusing to prove the will, by refusing to give an inventory, and refusing to put himself in a position by which he could be called to account, and by taking possession of the assets, he should be presumed to have had assets, even in the absence of proof of their sufficiency, much more so when the proof upon that subject is entirely satisfactory.
The decree, therefore, holding defendant personally responsible is right in substance, and is warranted by the facts charged in the bill, without any reference to the answer.
But it is said that the decree is not consistent with the special prayer of the bill; that the prayer is for account, and the decree against him personally. This is a misapprehension of the bill. The hill, indeed, prays for an account, but it also prays a decree against him personally, and the amount is only desired in aid of this personal responsibility. The decree, in holding the defendant personally responsible, is clearly within the specific relief prayed.
It is said, in the next place, that the decree makes the the annuities a lien on the land from 1849. Suppose it is so, is it any such error as requires us to interfere with it ?
As to the mortgages in the bill, they have not appealed, and as to the defendant, it can make no difference whether he pays the annuities first or the mortgages.
As to any other creditors, they are not parties to .this *489suit, and cannot be bound by it. Nor would they be proper parties, for in this suit no account can be taken to bind them. As to the defendant, it can make no difference to his injury whether the decree makes the legacies a lien from the death of the testator or from the date of the decree. Nor is it necessary to discuss the question of a parol trust, for the decree is based upon the idea that the defendant, by his acts, has precluded himself from denying assets, or rather has admitted them.
When the Chief Justice and Mr. Erelinghuysen called upon the defendant for the second instalment, they were told they would receive no more until at the end of a lawsuit. How well this resolve has been kept this suit testifies. But every principle of law and justice calls upon us here now to say, that this shall be its end, and that its avails shall be remitted to these ladies before time shall have rendered useless to them the justice of our courts.
The decision of the Chancellor was reversed by the following vote:
For affirmance — Judges Bisley, Valentine, VredenBURGH.
For reversal — Chief Justice, Judges Combs, Wood, Cornelison, Elmer, Ogden, Swain, Whelpley.